

116 S4442 IS: Mixed Earner Pandemic Unemployment Assistance Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4442IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Warner (for himself, Ms. Smith, Mr. Blumenthal, Ms. Harris, Mr. Markey, Ms. Klobuchar, Mrs. Feinstein, Ms. Warren, Mr. Heinrich, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend subtitle A of title II of division A of the CARES Act to provide Pandemic Unemployment Assistance to individuals with mixed income sources, and for other purposes.1.Short titleThis Act may be cited as the Mixed Earner Pandemic Unemployment Assistance Act of 2020.2.Coverage of mixed-income individuals(a)In generalSection 2102(c) of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(4)Coverage of mixed-income individualsIn the case of an individual who—(A)(i)would be a covered individual but for subsection (a)(3)(A)(i); or(ii)is employed but is unable or unavailable to earn self-employment income because of factors described in subsection (a)(3)(A)(ii) and otherwise satisfies the requirements of subsection (a)(3);(B)during the individual’s most recent taxable year ending prior to the individual’s application for assistance under this section, received at least $7,250 from self-employment; and(C)makes an irrevocable election to be treated as a covered individual under this section for each week, with respect to which assistance under this section is available, that begins—(i)after the date of such election; or(ii)before such date, but only if the individual did not otherwise receive unemployment benefits for such week under this section, section 2104, section 2107, or as determined under State law,such individual shall be treated as a covered individual described in subsection (d)(2) for such weeks. An individual with respect to which this paragraph applies for a week shall be deemed ineligible for regular compensation or extended benefits under State or Federal law or pandemic emergency unemployment compensation under section 2107 for such week..(b)ApplicabilityThe amendment made by subsection (a) shall not apply with respect to a State participating in an agreement under section 2102 of the CARES Act (Public Law 116–136) unless the State so elects, and shall become effective as determined by such State in agreement with the Secretary of Labor.